Citation Nr: 1036394	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to Department of Veterans Affairs (VA) death 
benefits.


REPRESENTATIVE

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had service in the United States Armed Forces in the 
Far East (USAFFE) from December 1941 to July 1945 according to 
records from the Armed Forces of the Philippines.  The Veteran 
died in October 2004, and the appellant in this matter is 
claiming benefits as his surviving son.

This matter comes before the Board of Veterans' Appeals (Board) 
from March 2008 and May 2008 decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The appellant, as the Veteran's surviving son who is not under 
the age of 18, did not become permanently incapable of self-
support before the age of 18, and is not between the ages of 18 
and 23 and pursuing a course of instruction at an approved 
educational institution, is not eligible for VA death benefits.


CONCLUSION OF LAW

The criteria for basic eligibility for VA death benefits have not 
been met.  38 U.S.C.A. §§ 101, 107, 1310, 1311, 1318, 1542 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.57, 3.209, 3.213, 3.315, 3.356 
(2010).

      
      
      
      
      
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

In this case, VCAA notice is not required because the issue 
decided herein involves a claim which cannot be substantiated as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law, and not the evidence, is dispositive the 
Board should deny the claim on the ground of the lack of legal 
merit or lack of entitlement under the law); VAOPGCPREC 5-2004 
(June 23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).

II.  Relevant Law and Analysis

The appellant is seeking entitlement to VA benefits as the 
surviving child of an individual who is alleged to have had 
service in the United States Armed Forces, Far East, during World 
War II. 

The term "child" for purposes of title 38 of the United States 
Code is specifically defined.  For purposes of determining 
eligibility as a claimant under title 38, a child must be 
unmarried and must be either under the age of 18, must have 
become permanently incapable of self-support before the age of 
18, or must be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A)(ii) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.57(a)(1), 3.356 (2010).

Governing law provides that dependency and indemnity compensation 
benefits and non-service connected death pension benefits may be 
paid to the surviving children of a veteran if certain 
requirements are met.  38 U.S.C.A. §§ 1310, 1542 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.312 (2010).  

The appellant's medical records which have been associated with 
the claims file indicate that he was 52 years old in November 
2007.  He wrote on his claim for benefits that he was born on 
October 30, 1955.  Therefore, he was 52 years old when he filed 
his claim in February 2008.  Furthermore, nothing in the record 
indicates that he became permanently incapable of self-support 
before the age of 18.  Therefore, when the appellant filed his 
claim he was not a child under the age of 18, had not become 
permanently incapable of self-support before the age of 18, and 
was not between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  See 38 
U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356. 

When the RO sent the appellant a Statement of the Case in June 
2008, it enclosed a VA Form 21-22 for him to complete if he 
desired to appoint a representative.  He sent the form to the 
Board in July 2009, but did not specify a representative.  The 
Board wrote back in August 2009 and said it would give him 
another opportunity to appoint a representative, affording him 30 
days in which to respond.  He responded in January 2010, but did 
not return a completed Form 21-22.  Instead, he raised an issue 
as to a lump-sum benefit available to World War II Filipino 
veterans and their families.  In this regard, the Board notes 
that the American Recovery and Reinvestment Act of 2009, Public 
Law No. 111-5, includes a provision, at title X, section 1002, 
entitled "Payments to eligible persons who served in the United 
States Armed Forces in the Far East during World War II."  The 
statute calls for one-time payments of $9,000 or $15,000 to such 
persons, depending upon U.S. citizenship status.  No appeal with 
regard to the appellant as to that new benefit has been certified 
to the Board, and the appellant is advised to contact the VA 
Regional Office if he wishes to pursue the matter.

In view of the foregoing, although we are sympathetic with the 
appellant's loss of his father, he is not a child for the 
purposes of eligibility as a claimant, and his claim must be 
denied as a matter of law. 

Since the law is dispositive of the claim before the Board, the 
appellant's appeal as to this issue must be terminated because of 
the absence of legal merit or the lack of entitlement under the 
law, analogous to Rule 12(b)(6) of the Federal Rules of Civil 
Procedure for failure to state a claim upon which relief can be 
granted.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Eligibility for VA death benefits is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


